


Exhibit 10.28








PURCHASE AND SALE AGREEMENT
between
Wells Fund XIII - REIT Joint Venture Partnership, as Seller


and
ArrowRock Income and Growth Fund II, L.L.C., as Purchaser


8560 Upland Drive, Englewood, Colorado










As of November 4, 2014
































    
    


















--------------------------------------------------------------------------------






Table of Contents




ARTICLE 1.
PURCHASE AND SALE    

1.1.
Agreement to Sell and Purchase the Property    

1.2.
Permitted Exceptions    

1.3.
Earnest Money    

1.4.
Purchase Price    

1.5.
Closing    

ARTICLE 2.
PURCHASER’S INSPECTION AND TITLE    

2.1.
Due Diligence Inspections    

2.2.
Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records of
Seller    

2.3.
Condition of the Property    

2.4.
Title and Survey    

2.5.
Service Contracts    

2.6.
Termination of Agreement    

2.7.
Confidentiality    

ARTICLE 3.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS    

3.1.
Seller’s Closing Deliveries    

3.2.
Purchaser’s Closing Deliveries

3.3.
Closing Costs

3.4.
Prorations and Credits

ARTICLE 4.
REPRESENTATIONS, WARRANTIES AND OTHER ACKNOWLEDGEMENTS

4.1.
Representations and Warranties of Seller

4.2.
Knowledge Defined

4.3.
Representations and Warranties of Purchaser    

ARTICLE 5.
COVENANTS AND AGREEMENTS OF SELLER

ARTICLE 6.
CONDITIONS TO CLOSING    

6.1.
Conditions Precedent to Purchaser’s Obligations

6.2.
Conditions Precedent to Seller’s Obligations

ARTICLE 7.
RISK OF LOSS

7.1.
Casualty    

7.2.
Condemnation

ARTICLE 8.
DEFAULT AND REMEDIES

8.1.
Purchaser’s Default

8.2.
Seller’s Default    

ARTICLE 9.
INDEMNIFICATION    

9.1.
Indemnification by Seller    

9.2.
Indemnification by Purchaser    

9.3.
Limitations on Indemnification    





--------------------------------------------------------------------------------




9.4.
Survival    

9.5.
Indemnification as Sole Remedy    

ARTICLE 10.
MISCELLANEOUS

10.1.
Assignment

10.2.
Brokerage Commissions

10.3.
Notices

10.4.
Possession

10.5.
Time Periods

10.6.
Publicity

10.7.
Discharge of Obligations

10.8.
Severability

10.9.
Construction

10.10.
Sale Notification Letters to Tenants and Service Providers

10.11.
General Provisions

10.12.
Attorneys’ Fees

10.13.
Counterparts

10.14.
Effective Agreement

10.15.
Waiver of Jury Trial

10.16.
Covenant Not To Record

10.17.
Time Is Of The Essence

10.18.
Section 1031 Exchange

10.19.
Certain Definitions

























































--------------------------------------------------------------------------------




SCHEDULE OF EXHIBITS
 
 
Exhibit “A”
Legal Description of Property
Exhibit “B”
INTENTIONALLY OMITTED
Exhibit “C”
List of Commission Agreements
Exhibit “D”
Existing Environmental Report or Reports
Exhibit “E”
List of Lease Documents
Exhibit “F”
Exception Schedule
Exhibit “G”
Exhibit “H”
Exhibit “I”
List of Service Contracts and Property Management Agreement
Existing Surveys
Escrow Provisions



















SCHEDULE OF CLOSING DOCUMENTS




Schedule 1
Form of Assignment and Assumption of Leases
Schedule 2
Form of Assignment and Assumption of Service Contracts
Schedule 3
Form of General Assignment of Seller’s Interest in Intangible Property
Schedule 4
Form of Seller’s Certificate (as to Seller’s Representations and Warranties)
Schedule 5
Form of Seller’s FIRPTA Affidavit
Schedule 6




Schedule 7


Schedule 8


Schedule 9


Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)


Form of Tenant Estoppels for FED EX and Quantum


Tenant Notice Letter


Service Contractor Notice Letter





PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 4th day of November, 2014 (the “Effective Date”), by and between Wells Fund
XIII - REIT Joint Venture Partnership, a Georgia joint venture partnership
(“Seller”), and ArrowRock Income and Growth Fund II, L.L.C., a Missouri limited
liability company (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller desires to sell that certain (i) improved real property commonly
known as 8560 Upland Drive, Englewood, Colorado; and (ii) unimproved parcel of
land contiguous to such real property as shown on the Existing Survey (defined
below), together with certain related personal and intangible property of
Seller, and Purchaser desires to purchase such real, personal and intangible
property; and




--------------------------------------------------------------------------------




WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE 1.
PURCHASE AND SALE
1.1    Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
assign, and Purchaser agrees to purchase and assume, the following property
(collectively, the “Property”):
(a)those certain tracts or parcels of real property located in Douglas County,
Colorado, which is more particularly described on Exhibit “A” attached hereto,
together with all rights, privileges and easements appurtenant to said real
property, and all right, title and interest, if any, of Seller in and to any
land lying in the bed of any street, road, alley or right-of-way, open or
closed, adjacent to or abutting said real property (the “Land”);
(b)all buildings, structures and improvements now situated on the Land,
including without limitation, all parking areas and facilities, improvements and
fixtures located on the Land and owned by Seller (the “Improvements”);
(c)all right, title and interest of Seller as “landlord” or “lessor” in and to
the leases described on Exhibit “E” attached hereto (the “Leases”);
(d)all carpeting, draperies, appliances, personal property (excluding any
computer software which is either licensed to Seller or which Seller deems
proprietary), machinery, apparatus and equipment, including, without limitation,
one (1) 8’, 500-lb. capacity aluminum ladder, owned by Seller and currently used
exclusively in the operation, repair and maintenance of the Land and
Improvements and situated thereon, and shall be conveyed by Seller to Purchaser
subject to replacements and additions (of like character and value) and
depletions, in the ordinary course of Seller’s business (the “Personal
Property”); provided, however, that the Personal Property does not include any
property owned by tenants, contractors or licensees; and
(e)all intangible property, if any, owned by Seller and related to the Land, the
Improvements and/or the Personal Property, including without limitation, the
rights and interests, if any, of Seller in and to the following (to the extent
assignable): (i) all assignable plans and specifications and other architectural
and engineering drawings for the Land and Improvements; (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property, together with all operating manuals; (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (iv) all of the right, title and interest of Seller in
and to all Service Contracts that Purchaser agrees to assume (or is deemed to
have agreed to assume pursuant to this Agreement) (the “Intangible Property”).
1.2    Permitted Exceptions. The Property shall be conveyed subject to (a) liens
for Taxes, in each case not yet due and payable with respect to the Land and
Improvements; (b) the Leases affecting the Land and Improvements; (c) such state
of facts as are disclosed in the existing survey identified on Exhibit “H”
attached hereto (the “Existing Survey”) and that are approved (or deemed
approved as provided in this Agreement); and (d) such easements, restrictions
and encumbrances with respect to the Land and Improvements, including, without
limitation, those identified in Schedule B of Seller’s Policies of Title
Insurance (the “Existing Title Policy”) issued by Lawyer’s Title Insurance
Corporation (“Title Company”), and dated December 27, 2001) that do not
constitute Monetary Objections (as hereinafter defined) and that are approved
(or deemed approved pursuant to this Agreement) by Purchaser in accordance with
the provisions of Section 2.4 hereof (collectively, the “Permitted Exceptions”).
1.3    Earnest Money.
(f)Within one (1) Business Day after the Effective Date, Purchaser shall deliver
$250,000 (the “Initial Earnest Money”) to Chicago Title Insurance Company,
Atlanta, Georgia (the “Escrow Agent”) by federal wire transfer, which Initial
Earnest Money shall be held and released by Escrow Agent in accordance with the
escrow provisions set forth at Exhibit “I” hereto with respect to the Earnest
Money (the “Escrow Agreement”).
(g)Within one (1) Business Day after the expiration of the Inspection Period,
Purchaser shall deliver $250,000 (the “Additional Earnest Money”) to Escrow
Agent by federal wire transfer, payable to Escrow Agent, which Additional
Earnest Money shall be held and released by Escrow Agent in accordance with the
terms of the Escrow Agreement (the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and further together with all interest which accrues thereon as provided herein
and in the Escrow Agreement, the “Earnest Money”). Seller and Purchaser mutually
acknowledge and agree that time is of the essence in respect of Purchaser’s
timely deposit of the Additional Earnest Money with Escrow Agent; and that if
Purchaser fails timely to deposit the Additional Earnest Money with Escrow




--------------------------------------------------------------------------------




Agent, then Escrow Agent shall immediately return the Initial Earnest Money (and
any interest earned thereon) to Purchaser and this Agreement shall terminate and
neither party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.
(h)The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money and the Additional Earnest Money (to
the extent actually deposited by Purchaser with Escrow Agent as provided herein)
and all such interest and other income.
1.4    Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Purchaser to Seller for the Property shall be the sum of Fourteen Million, Three
Hundred Thousand Dollars ($14,300,000U.S.). The Purchase Price shall be paid to
Seller at the Closing as follows:
(a)    The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and
(i)At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price, the Earnest Money, and subject to prorations and
other adjustments specified in this Agreement, shall be paid by Purchaser in
immediately available funds to the Escrow Agent, for further delivery to an
account or accounts designated by Seller.
1.5    Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before 3:00 p.m. Eastern
Standard Time on December 18, 2014, time being of the essence with respect to
Purchaser’s obligation to close on such date; provided, however, that Seller
shall be entitled to one or more reasonable adjournments of the Closing (but no
longer than December 29, 2014) to attempt to satisfy conditions to Purchaser’s
obligation to close hereunder. The Closing shall take place by mail through the
Escrow Agent. The date of the Closing is sometimes referred to as the “Closing
Date.” It is contemplated that the transaction shall be closed with the
concurrent delivery of the documents of title and the payment of the Purchase
Price.
1.6    Independent Contract Consideration. Upon the Effective Date, Purchaser
shall deliver to Seller a check in the amount of Fifty Dollars ($50) (the
“Independent Contract Consideration”), which amount Seller and Purchaser hereby
acknowledge and agree has been bargained for and agreed to as consideration for
Seller’s execution and delivery of this Agreement. The Independent Contract
Consideration is in addition to and independent of any other consideration or
payment provided for in this Agreement, and is nonrefundable in all events.
ARTICLE 2.
PURCHASER'S INSPECTION AND REVIEW RIGHTS
2.1    Due Diligence Inspections.
(a)    From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property, to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
request. All such inspections shall be nondestructive in nature, and
specifically shall not include, without Seller’s prior written consent in its
sole and absolute discretion, any physically intrusive testing. All such
inspections shall be performed in such a manner to minimize any interference
with the business of the tenants under the Leases, and, in each case, in
compliance with the rights and obligations of Seller as landlord under the
Leases. Purchaser agrees that Purchaser shall make no contact with and shall not
interview any tenants without Seller’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), and on not less
than two (2) Business Days’ advance written notice to Seller. All inspection
fees, appraisal fees, engineering fees and all other costs and expenses of any
kind incurred by Purchaser relating to the inspection of the Property shall be
solely Purchaser’s expense. Seller reserves the right to have a representative
present at the time of making any such inspection and at the time of any such
interview with any tenant. Purchaser shall notify Seller not less than two (2)
Business Days in advance of making any such inspection.
(b)    Except for any Environmental Site Assessments (“ESA”) conducted by
Purchaser with regard to the Property, which ESA Purchaser agrees to provide to
Seller if the Closing is not consummated due to the default of Purchaser,
Purchaser shall not be obligated to deliver to Seller copies of some or all of
the reports, surveys and other information furnished to Purchaser by third
parties in connection with Purchaser’s inspection of the Property unless
consented to by the party preparing same and unless Seller reimburses Purchaser
for the cost of such reports and requests a copy of such reports in writing.
This Section 2.1(b) shall survive the termination of this Agreement.




--------------------------------------------------------------------------------




(c)    To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance.
(d) Purchaser hereby agrees to and shall indemnify, defend and hold harmless
Seller from and against any and all expense, loss or damage which Seller may
incur (including, without limitation, reasonable attorneys’ fees actually
incurred) as a result of any act or omission of Purchaser or its
representatives, agents or contractors. Said indemnification shall not extend to
pre-existing conditions merely discovered by Purchaser unless such discovery was
made by Purchaser through Purchaser’s physically intrusive testing in violation
of this Agreement. Said indemnification agreement shall survive the Closing, or
earlier termination of this Agreement.
(e) Purchaser shall maintain and shall ensure that Purchaser’s consultants and
contractors maintain commercial general liability insurance in an amount not
less than $2,000,000 per occurrence, and in form and substance adequate to
insure against all liability of Purchaser and its consultants and contractors,
respectively, and each of their respective agents, employees and contractors,
arising out of inspections and testing of the Property or any part thereof made
on Purchaser’s behalf. Said commercial general liability insurance shall name
Seller, Piedmont Office Realty Trust, Inc., Piedmont Office Holdings, Inc.,
Piedmont Operating Partnership, L.P. and Piedmont Office Management, LLC as
Additional Insureds, shall be primary and non-contributory to any insurance held
by Additional Insureds, and shall contain a waiver of subrogation provision in
favor of Additional Insureds. Purchaser agrees to provide to Seller a
certificate of insurance with regard to each applicable liability insurance
policy prior to any entry upon the Property by Purchaser or its consultants or
contractors, as the case may be, pursuant to this Section 2.1.
2.2    Deliveries by Seller to Purchaser, Purchaser’s Access to Property Records
of Seller.
(a)    Seller and Purchaser acknowledge that all of the following (the “Due
Diligence Deliveries”) have been delivered or made available to Purchaser (and
Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):
(i)
Copies of the most recent property tax bills with respect to the Property.

(ii)
Copies of the Leases, and any guarantees relating thereto, existing as of the
Effective Date, and identified on Exhibit “E” attached hereto and made a part
hereof.

(iii)
Copies of all assignable contracts and agreements entered into by Seller
relating to the repair, maintenance or operation of the Land, including utility
contracts, if any, Improvements or Personal Property which will extend beyond
the Closing Date, including, without limitation, all equipment leases currently
in place, set forth on Exhibit “G” (the “Service Contracts”).

(iv)
A copy of the Existing Title Policy.

(v)
A copy of the existing survey identified on Exhibit “H” attached hereto and made
a part hereof (the “Existing Survey”).

(vi)
A copy of the existing environmental report identified on Exhibit “D” attached
hereto and made a part hereof (the “Existing Environmental Report”).

(b)    From the Effective Date until the Closing Date under this Agreement, or
earlier termination of this Agreement, Seller shall deliver to Purchaser upon
Purchaser’s request, copies of any financial statements or other financial
information of the tenants required to be provided to landlord under the Leases
and currently in Seller’s possession or control (and the lease guarantors, if
any), written information relative to the tenant’s payment history, and tenant
correspondence, to the extent Seller has the same in its possession or control;
available surveys, construction plans and specifications, copies of any
certificates of occupancy, permits, licenses or other similar documents,
available records of any operating costs and expenses and similar materials
relating to the construction, operation, maintenance, repair, management and
leasing of the Property, in each case to the extent any or all of the same are
in the possession or control of Seller, subject, however, to the limitations of
any confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, third party property condition reports (other than the
Existing Environmental Report) obtained by Seller in connection with the
Property, strategic plans for the Property, internal analyses, information
regarding the marketing for sale of the Property, submissions relating to
Seller’s obtaining of corporate or partnership authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller reasonably deems
confidential or proprietary. Except as otherwise provided herein or in the
documents delivered at Closing, Purchaser acknowledges and agrees that Seller
makes no representation or warranty of any nature whatsoever, express or
implied, with respect to the ownership, enforceability, accuracy, adequacy or
completeness or otherwise of any of such records, evaluations, data,
investigations, reports or other materials. If the Closing contemplated
hereunder fails to take place for any reason, or if Purchaser or Seller elects
to terminate the inspection rights of Purchaser under this Agreement, Purchaser
shall promptly return (or certify as having destroyed) all copies of materials
furnished by Seller or Seller’s representatives relating to the Property;
provided, however, that Purchaser shall not be required to return or destroy any
materials provided to Purchaser by electronic




--------------------------------------------------------------------------------




transmission or any materials in the back-up systems of Purchaser. In addition,
Purchaser shall not be required to return or destroy any materials to the extent
that Purchaser, pursuant to its record retention policy for legal or regulatory
purposes, customarily retains the same. It is understood and agreed that Seller
shall not have any obligation to obtain, commission or prepare any such books,
records, files, reports or studies not now in the possession or control of
Seller or its agents.
2.3    Condition of the Property.
(a)    Except as otherwise expressly set forth in this Agreement or in any
Closing Documents or in the Leases, Purchaser and Seller mutually acknowledge
and agree that the Property is being sold in an “AS IS, WHERE IS” condition and
“WITH ALL FAULTS,” known or unknown, contingent or existing. Purchaser has the
sole responsibility fully to inspect the Property, to investigate all matters
relevant thereto, including, without limitation, the condition of the Property,
and to reach its own, independent evaluation of any risks (environmental or
otherwise) or rewards associated with the ownership, leasing, management and
operation of the Property. Effective as of the Closing and except as expressly
set forth in this Agreement or in any Closing Document or in the Leases,
Purchaser hereby waives and releases Seller and its officers, directors,
shareholders, partners, agents, affiliates, employees and successors and assigns
from and against any and all claims, obligations and liabilities arising out of
or in connection with the Property. Except as otherwise expressly set forth in
this Agreement or in any Closing Documents or in the Leases, none of the Seller
Parties shall be deemed to have made any verbal or written representations,
warranties, promises or guarantees (whether express, implied, statutory or
otherwise) to Purchaser with respect to the Property, any matter set forth,
contained or addressed in the materials delivered or made available to
Purchaser’s Representatives, including, but not limited to, the accuracy and
completeness thereof, or the results of Purchaser’s due diligence. For purposes
of the Sale Agreement, documents and materials shall be deemed to have been
“made available” to Purchaser’s Representatives only if the same are delivered
to Purchaser or are available electronically or on-line to Purchaser.
(b)    To the fullest extent permitted by law, Purchaser, except as otherwise
expressly set forth in this Agreement or in any Closing Documents or in the
Lease, does hereby unconditionally waive and release Seller and its officers,
directors, shareholders, partners, agents, affiliates and employees from any
present or future claims and liabilities of any nature arising from or relating
to the presence or alleged presence of Hazardous Substances in, on, at, from,
under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof
(collectively, “Environmental Liabilities”); provided, however, that the
foregoing waiver and release as it applies to Seller, its officers, directors,
shareholders, partners, agents, affiliates and employees, shall not release
Seller from any Environmental Liabilities of Seller relating to any Hazardous
Substances placed, located or released on the Property by any one or more of
Seller, its officers, directors, stockholders, partners, agents, affiliates
after the date of Closing. The terms and provisions of this Section 2.3 shall
survive the Closing.
2.4    Title and Survey. Purchaser has ordered, at Seller’s expense, from the
Title Company a preliminary title commitment with respect to the Property issued
in favor of Purchaser (the “Title Commitment”). Purchaser shall order, at
Purchaser’s expense, an update of the Existing Survey from a licensed Colorado
surveyor (the Existing Survey, together with any update thereof, the “Survey”).
Purchaser shall promptly deliver to Seller copies of the Title Commitment and
Survey. Purchaser shall have until the date which is two (2) Business Days prior
to the expiration of the Inspection Period (the “Objection Date”), to give
written notice (the “Title Notice”) to Seller of such objections as Purchaser
may have to any exceptions to title disclosed in the Title Commitment or in any
Survey or otherwise in Purchaser’s examination of title. Subject to the next
paragraph in this Section 2.4, any title or Survey matters which Purchaser fails
to raise in the Title Notice on or before the Objection Date shall be deemed
Permitted Exceptions.
Notwithstanding anything in this Agreement to the contrary, a title or survey
objection that (i) is not a Monetary Encumbrance, (ii) pertains to a portion of
the Property located outside of the footprint of any and all buildings situated
on the Land and (iii) does not adversely interfere with the current use and
operation of the of the Property, shall be deemed cured if the Title Company
does not schedule the item as an exception to coverage. The curing of all other
title and survey objections shall be subject to Purchaser’s prior approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Seller shall have the right, but not the obligation (except as to Monetary
Objections, defined below), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects. Within two (2) Business
Days after receipt of Purchaser’s Title Notice, Seller shall give written notice
to Purchaser informing the Purchaser of Seller’s election with respect to such
objections. If Seller fails to give written notice of election within such two
(2) Business Day period, Seller shall be deemed to have elected not to attempt
to cure the objections (other than Monetary Objections). If Seller elects to
attempt to cure any objections, Seller shall be entitled to one or more
reasonable adjournments of the Closing to no later than December 29, 2014 to
attempt such cure, but, except for Monetary Objections, Seller shall not be
obligated to expend any sums, commence any suits or take any other action to
effect such cure; and provided, however, that if any Tenant Estoppel
Certificates would have been timely




--------------------------------------------------------------------------------




as of the initial Closing Date, then such certificates shall be deemed timely at
any such adjourned Closing Date. Except as to Monetary Objections, if Seller
elects, or is deemed to have elected, not to cure any exceptions to title to
which Purchaser has objected on or before the Objection Date, or, if after
electing to attempt to cure, Seller determines that it is unwilling or unable to
remove, satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy
hereunder in such event shall be either (i) to accept title to the Property
subject to such exceptions as if Purchaser had not objected thereto and without
reduction of the Purchase Price (in which case such objections shall be deemed
to be Permitted Exceptions), or (ii) to terminate this Agreement within two (2)
Business Days after receipt of written notice from Seller either of Seller’s
election (or deemed election pursuant to this Agreement) not to attempt to cure
any objection or of Seller’s determination, having previously elected to attempt
to cure, that Seller is unable or unwilling to do so, whereupon Escrow Agent
shall immediately return the Earnest Money to Purchaser.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections at or prior
to Closing, and Seller may use the proceeds of the Purchase Price at Closing for
such purpose. Monetary Objections shall be deemed “cured” and “satisfied” upon
the deposit by Seller (which may be from proceeds of the Purchase Price) with
the Title Company at Closing of funds sufficient to pay the underlying
obligation relating to such Monetary Objection.
As used herein, “Monetary Objections” shall mean: (a) mortgages, mechanic’s and
materialmen’s liens created by, through or under Seller, and all other liens
created by, through or under Seller securing the repayment of money; (b) the
lien of ad valorem real or personal property taxes, assessments and governmental
charges affecting all or any portion of the Property which are then due and
payable; and (c) any judgment, violation or lien of record against Seller, or,
to the extent caused by Seller, the Property, in the county, town or other
applicable jurisdiction in which the Property is located.
Whether or not Purchaser shall have furnished to Seller a Title Notice pursuant
to the first paragraph of this Section 2.4, Purchaser may, at or prior to
Closing, promptly upon Purchaser obtaining knowledge thereof, notify Seller in
writing of any objections to title first raised by the Title Company or the
surveyor between the Objection Date and the date on which the transaction
contemplated hereby is scheduled to close. With respect to any objections to
title or survey set forth in such notice, Seller shall have the same option to
cure and Purchaser shall have the same option to accept title subject to such
matters or to terminate this Agreement as those which apply to any notice of
objections made by Purchaser on or before the Objection Date. If Seller elects
to attempt to cure any such matters, the date for Closing shall be automatically
adjourned, if necessary, by a reasonable additional time up to ten (10) days to
effect such a cure; provided, however, that if any Tenant Estoppel Certificates
would have been timely as of the initial Closing Date, then such certificates
shall be deemed timely at any such adjourned Closing Date.


2.5    Service Contracts. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Service Contracts
Purchaser will assume and which Service Contracts will be terminated by Seller
at Closing. Seller will assign and Purchaser will assume the benefits and
obligations arising from and after the Closing Date under those Service
Contracts which Purchaser has designated will not be terminated. Seller, without
cost to Purchaser, shall terminate at Closing all Service Contracts that are not
so assumed. If and to the extent that any such Service Contract is not
terminable until a date after the Closing, notwithstanding Seller’s delivery of
the appropriate termination notice, then Purchaser shall be responsible for all
obligations under such Service Contract from the Closing Date until the
effective date of termination. If Purchaser fails to notify Seller in writing on
or prior to the expiration of the Inspection Period of any Service Contracts
that Purchaser does not desire to assume at Closing, Purchaser shall be deemed
to have elected to assume all such Service Contracts and to have waived its
right to require Seller to terminate such Service Contracts.
2.6    Termination of Agreement. From the Effective Date until 5:00 P.M. Eastern
Standard Time on November 14, 2014 (the “Inspection Period”), Purchaser shall
have the right to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate on or
before the expiration of the Inspection Period. If Purchaser so elects to
terminate this Agreement pursuant to this Section 2.6, Escrow Agent shall
immediately pay the Earnest Money to Purchaser, whereupon, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails so to terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 2.6
and the Earnest Money shall become non-refundable. The parties acknowledge that
this Agreement shall not be void or voidable for lack of mutuality.
2.7    Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any representatives of Seller or
obtained by Purchaser as a result of its inspection




--------------------------------------------------------------------------------




and investigation of the Property, examination of the books, records and files
of Seller in respect of the Property, or otherwise (collectively, the “Due
Diligence Material”) shall be used solely for the purpose of determining whether
the Property is suitable for Purchaser’s acquisition and ownership thereof and
for no other purpose whatsoever. Prior to Closing, the terms and conditions
which are contained in this Agreement and all Due Diligence Material which is
not published as public knowledge or which is not generally available in the
public domain shall be kept in strict confidence by Purchaser and shall not be
disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser’s prospective and actual counsel,
accountants, professionals, consultants, attorneys and lenders, who need to know
the information for the purpose of assisting Purchaser in evaluating the
Property for Purchaser’s potential acquisition thereof; provided, however, that
Purchaser shall have the right to disclose any such information if required by
applicable law or as may be necessary in connection with any court action or
proceeding with respect to this Agreement. Purchaser shall and hereby agrees to
indemnify and hold Seller harmless from and against any and all loss, liability,
cost, damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of the
unpermitted disclosure of any of the Due Diligence Material to any individual or
entity other than an appropriate representative of Purchaser and Purchaser’s
prospective and actual counsel, accountants, professionals, consultants,
attorneys and lenders and/or the use of any Due Diligence Material for any
purpose other than as herein contemplated and permitted. The foregoing indemnity
shall not extend to disclosure of any Due Diligence Material (i) as may be
required by applicable law, or (ii) that is or becomes public knowledge other
than by virtue of a breach of Purchaser’s covenant under this Section 2.7. If
Purchaser or Seller elects to terminate this Agreement pursuant to any provision
hereof permitting such termination, or if the Closing contemplated hereunder
fails to occur for any reason, Purchaser will promptly return to Seller all Due
Diligence Material in the possession of Purchaser and any of its
representatives, and destroy all copies, notes or abstracts or extracts thereof,
as well as all copies of any analyses, compilations, studies or other documents
prepared by Purchaser or for its use (whether in written or electronic form)
containing or reflecting any Due Diligence Material and upon Seller’s request
shall promptly certify to Seller such destruction; provided, however, that
Purchaser shall not be required to return or destroy any materials provided to
Purchaser by electronic transmission or any materials in the back-up systems of
Purchaser. In the event of a breach or threatened breach by Purchaser or any of
its representatives of this Section 2.7, Seller shall be entitled, in addition
to other available remedies, to an injunction, without the necessity of proving
actual damages, restraining Purchaser or its representatives from disclosing, in
whole or in part, any of the Due Diligence Material and any of the terms and
conditions of this Agreement. Nothing contained herein shall be construed as
prohibiting or limiting Seller from pursuing any other available remedy, in law
or in equity, for such breach or threatened breach. The provisions of this
Section 2.7 shall survive any termination of this Agreement.
ARTICLE 3.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
3.1    Seller’s Closing Deliveries. For and in consideration of Purchaser’s
delivery to Seller of the Purchase Price, Seller shall obtain or execute and
deliver to Purchaser at Closing the following documents, all of which shall be
duly executed, acknowledged and notarized where required:
(j)Deed. A form of Special Warranty Deed from Seller conveying the Land and
Improvements (the “Deed”), subject only to the Permitted Exceptions and
otherwise in form and substance reasonably acceptable to Purchaser, and executed
and acknowledged by Seller. The legal description of the Land set forth in the
Deed shall be based upon and conform to the legal description attached hereto as
Exhibit “A”. If and to the extent that any of the Permitted Exceptions requires
the recitation or incorporation in any deed of any provisions of such Permitted
Exception, the Deed may conform to such requirements;
(k)Assignment and Assumption of Leases. An assignment and assumption of the
Leases and the obligations of Seller under the Commission Agreements in the form
attached hereto as Schedule 1 (the “Assignment and Assumption of Leases”),
executed and acknowledged by Seller;
(l)Assignment and Assumption of Service Contracts. An assignment and assumption
of Service Contracts in the form attached hereto as Schedule 2 (the “Assignment
and Assumption of Service Contracts”), executed by Seller;
(m)General Assignment and Bill of Sale. A bill of sale of the Property and
assignment of the Intangible Property of Seller in the form attached hereto as
Schedule 3 (the “General Assignment”), executed by Seller;
(n)Seller’s Affidavit. An owner’s affidavit from Seller in a form reasonably
requested by the Title Company and reasonably acceptable to Seller;
(o)Seller’s Certificate. A certificate from Seller in the form attached hereto
as Schedule 4 (“Seller’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Seller’s representations and
warranties set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date to the extent such changes were not the result of Seller’s action or
inaction;
(p)FIRPTA Certificate. A FIRPTA Certificate from Seller in the form attached
hereto as Schedule 5, or in such other form as applicable laws may require;




--------------------------------------------------------------------------------




(q)Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;
(r)Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement, signed by Seller;
(s)Leases. An original executed counterpart of each Lease, if available;
(t)Tenant Estoppel Certificates. The Tenant Estoppel Certificates;
(u)Letters of Credit as Tenant Security Deposits. Tenant obligations under the
Leases to post security deposits with the landlord have expired. Seller does not
possess any cash security deposits or security deposits in the form of letters
of credit from any tenants under any of the Leases have been returned to such
tenants;
(v)Notice of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to the tenants under the
Leases informing the tenant of the sale of the Property and of the assignment to
and assumption by Purchaser of Seller’s interest in the Leases and directing
that all rent and other sums payable for periods after the Closing under the
Leases shall be paid as set forth in said notice;
(w)Notices of Sale to Service Contractors. Seller will join with Purchaser in
executing notices, in form and content reasonably satisfactory to Seller and
Purchaser (the “Service Contractor Notices of Sale”), which Purchaser shall send
to each service provider under the Service Contracts assumed by Purchaser at
Closing informing such service provider of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller’s obligations under the
Service Contracts arising after the Closing Date and directing that all future
statements or invoices for services under such Service Contracts for periods
after the Closing be directed to Seller or Purchaser as set forth in said
notices;
(x)Keys and Records. All of the keys to any door or lock on the Property and the
original tenant files and other non-confidential books and records (excluding
any appraisals, budgets, third party reports obtained by Seller in connection
with the Property (other than the Existing Environmental Report), strategic
plans for the Property, internal analyses, information regarding the marketing
of the Property for sale, submissions relating to Seller’s obtaining of
corporate or partnership authorization, attorney and accountant work product,
attorney-client privileged documents, or other information, in the possession or
control of Seller which Seller reasonably deems proprietary) relating to the
Property in the possession or control of Seller to the extent not previously
provided to Purchaser;
(y)Other Documents. Such other documents and fees as Seller is required to
deliver and pay, if any, under this Agreement or as shall be reasonably
requested by Purchaser or the Title Company to effectuate the purposes and
intent of this Agreement; and
(z) Possession of the Property. Possession of the Property, subject to the
Permitted Exceptions.
In the event the assignment of any Service Contract or any Intangible Property
requires a third party’s consent, Seller and Purchaser shall undertake
commercially reasonable efforts to acquire such consent.
3.2    Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:
(aa)Assignment and Assumption of Leases. Two (2) counterparts of an assignment
and assumption of the Leases, in the form attached hereto at Schedule 1,
executed and acknowledged by Purchaser;
(ab)Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, in the form attached hereto at
Schedule 1, executed and acknowledged by Purchaser;
(ac)Purchaser’s Certificate. A certificate in the form attached hereto as
Schedule 6 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.3 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date to the extent such changes were not the result of a breach by Purchaser of
its obligations under this Agreement;
(ad)Notices of Sale to Tenants. Purchaser shall execute the Tenant Notices of
Sale as contemplated in Section 3.1(n) hereof;
(ae)Notices of Sale to Service Contractors. Purchaser shall execute the Service
Contractor Notices of Sale to service providers as contemplated in Section
3.1(o) hereof;
(af)Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement, signed by Purchaser;
(ag)Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller; and
(ah)Other Documents. Such other documents and fees as Purchaser is required to
deliver and pay under this Agreement or as shall be reasonably requested by
Seller to effectuate the purposes and intent of this Agreement.






--------------------------------------------------------------------------------




3.3    Closing Costs. Seller shall pay the cost of all title examination fees
and expenses and title insurance premiums payable with respect to the owner’s
title insurance policy issued by the Title Company to Purchaser, the attorneys’
fees of Seller, the brokerage commission due Broker pursuant to Section 10.2 of
this Agreement, the cost of recording any documents necessary to satisfy any
Monetary Objections, one-half of the cost of escrow or any other Closing fees,
and all other costs and expenses incurred by Seller in closing and consummating
the purchase and sale of the Property pursuant hereto.
Purchaser shall pay the costs of obtaining the Survey, the cost of extended
coverage and all endorsements to Purchaser’s owner’s title insurance policy, the
costs of issuing and title insurance premiums for any mortgagee title insurance
policy obtained by Purchaser, the cost of the documentary fees, city transfer
fees, if any, and transfer taxes imposed upon the conveyance of the Property,
the cost of recording the Deed and all other recording fees on all instruments
to be recorded in connection with these transactions except recording costs
necessary to satisfy any Monetary Objections, one-half of the cost of escrow or
any other Closing fees, the attorneys’ fees of Purchaser, and all other costs
and expenses incurred by Purchaser in the performance of Purchaser’s due
diligence inspection of the Property (including without limitation appraisal
costs, environmental audit and assessment costs, and engineering review costs)
and in closing and consummating the purchase and sale of the Property pursuant
hereto.
3.4    Prorations and Credits. The following items in this Section 3.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month, quarter or year:
(a)    Taxes. All real estate taxes, assessments and governmental charges,
payments in lieu of taxes or assessments imposed by any governmental authority
(“Taxes”) for the calendar year in which the Closing occurs shall be prorated
between Purchaser and Seller with respect to the Property as of the Closing. If
the Closing occurs prior to the receipt by Seller of the tax bill for the
Property for applicable tax period in which the Closing occurs, Taxes with
respect to the Property shall be prorated for such calendar year or other
applicable tax period based upon the prior year’s tax bill. Notwithstanding the
foregoing, Taxes shall not be prorated with respect to the Property if the
tenant under any Lease with respect to the Property is obligated to pay the full
amount of the Taxes directly to the applicable taxing authority.
(b)    Reproration of Taxes. Within thirty (30) days of receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year on the basis of the fiscal year assessed. The parties
shall make the appropriate adjusting payment between them within thirty (30)
days after presentment to Seller of Purchaser’s calculation and appropriate
back-up information. The provisions of this Section 3.4(b) shall survive the
Closing for a period of one (1) year after the Closing Date.
(c)    Rents, Income and Other Expenses. Rents and any other amounts paid to
Seller by the tenants under the Leases (and any new lease entered into in
accordance with the terms of this Agreement), shall be prorated as of the day
preceding the Closing Date and be adjusted against the Purchase Price on the
basis of a schedule which shall be prepared by Seller and delivered to Purchaser
for Purchaser’s review and approval prior to Closing. Seller and Purchaser shall
prorate all rents, additional rent, common area maintenance charges, operating
expense contributions, tenant reimbursements and escalations, business park
association assessments, if any, and all other payments under the Leases (and
any such new lease) received as of the Closing Date so that at Closing Seller
will receive monthly basic rent payments through the day prior to the Closing
Date and so that Seller will receive reimbursement for all expenses paid by
Seller through the day prior to the Closing Date (including, without limitation,
Taxes, unless full Taxes are paid by the Tenants) (such expenses shall be
reasonably estimated if not ascertainable as of the Closing Date and then shall
be re-adjusted as provided in (e) below when actual amounts are determined).
Seller agrees to pay to Purchaser, upon receipt, any rents or other payments by
the tenants under the Leases that apply to periods after Closing and are
received by Seller after Closing. Purchaser agrees to pay to Seller, upon
receipt, any rents or other payments by the tenants under the Leases that apply
to periods prior to Closing but which are received by Purchaser after Closing;
provided, however, that any rents or other payments by such tenants received by
Purchaser after Closing shall be applied first to any current amounts then owed
to Purchaser by such tenant with the balance, if any, paid over to Seller to the
extent of delinquencies existing on the date of Closing. Purchaser agrees to use
commercially reasonable efforts, short of litigation or termination of the
Leases, and at Seller’s cost and expense, to collect from the tenants on behalf
of Seller any rents or other charges payable with respect to the Leases or any
portion thereof which are delinquent or past due as of the Closing Date. Upon
collection of any such delinquent or past due amounts, Purchaser shall promptly
remit the same to Seller. Purchaser will keep Seller reasonably apprised of the
progress of any such collection efforts by Purchaser on behalf of Seller. The
provisions of this Section 3.4(c) shall survive the Closing.
(d)    Utilities. Seller has no utility deposits posted with any utility serving
the Property. Seller and Purchaser shall undertake commercially reasonable
efforts to cause all utility meters with respect to utility charges which are
not payable by tenants directly to the provider to be read as of the day prior
to the Closing Date, together with Seller cancelling such utility account




--------------------------------------------------------------------------------




and Purchaser opening a new utility account, and Seller shall pay all charges
for those utilities payable by Seller with respect to the Property which have
accrued to and including the day prior to the Closing Date and Purchaser shall
pay all such expenses accruing as of and after the Closing Date.
(e)    Tenant Inducement Costs; Overages. With respect to all periods prior to
the Closing Date, Seller shall pay (i) all out-of-pocket payments required under
a Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, and refurbishment costs (collectively, “Tenant
Inducement Costs”), (ii) leasing commissions payable under the Leases, and (iii)
any free rent tenants are entitled to receive under the Leases. If said amounts
have not been paid in full on or before Closing, Purchaser shall receive a
credit at Closing against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs, leasing commissions and free rent remaining unpaid and
for which the tenant still has the right to receive under any Lease, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions (i) as a result of any renewals or extensions or expansions of the
existing Lease entered into after the Effective Date hereof with the approval of
Purchaser as set forth in this Agreement, and (ii) under any new leases approved
or deemed approved by Purchaser in accordance with Section 5.1(a). If at Closing
there exists Tenant Inducement Costs unclaimed by any tenant, which if remaining
unclaimed after the passing of time would be forfeited by tenant, then the
amount of such Tenant Inducement Costs shall be escrowed with the Escrow Agent
at Closing and paid to Purchaser upon tenant making a timely claim therefor
pursuant to the applicable Lease, Any Tenant Inducement Costs so escrowed and
for which the time for the tenant to claim such amounts under the applicable
Lease passes shall be remitted to Seller. The provisions of this Section 3.4(d)
shall survive the Closing.
(f)    Operating Expenses; Year End Reconciliation. Installment payments of
special assessment liens, vault charges, sewer charges, utility charges, and
normally prorated operating expenses actually paid or payable by Seller as of
the Closing Date shall be prorated as of the Closing Date and adjusted against
the Purchase Price. Within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such expenses which may have accrued
or been incurred prior to the Closing Date, but which were not paid as of the
Closing Date. In addition, within ninety (90) days after the close of the fiscal
year used in calculating the pass-through to the tenant of operating expenses
and/or common area maintenance costs under any Lease (where such fiscal year
includes the Closing Date), Purchaser shall, with Seller’s reasonable
cooperation and contingent upon receipt of any information held by Seller and
not in the possession of Purchaser and reasonably necessary to such obligation,
re-prorate on a fair and equitable basis all rents and income prorated pursuant
to this Section 3.4 as well as all expenses prorated pursuant to this Section
3.4, and shall prepare a reconciliation thereof for Seller’s reasonable review.
In the event that any reconciliation shows that either Seller or Purchaser is
owed an adjusting payment, then the party owing such payment shall promptly
remit the same. The provisions of this Section 3.4(e) shall survive the Closing.
(g)    Tenant Security Deposits (Cash or Letters of Credit). Seller has no
tenant security deposits from any tenants under any of the Leases and that all
such security deposits have been returned to such tenants, if applicable.
ARTICLE 4.
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS
4.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:
(a)    Organization, Authorization and Consents. Seller has the right, power and
authority to enter into this Agreement and to sell the Property in accordance
with the terms and provisions of this Agreement, to engage in the transaction
contemplated in this Agreement, and to perform and observe all of the terms and
provisions hereof, and Seller is a duly organized and validly existing joint
venture partnership under the laws of the State of Georgia, qualified to do
business in the state where the Property is located.
(b)    Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, the individuals
executing this Agreement on behalf of Seller have the right, power and authority
to do so, and upon the execution and delivery of any document to be delivered by
Seller on or prior to the Closing, this Agreement and such document shall
constitute the valid and binding obligation and agreement of Seller, enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.




--------------------------------------------------------------------------------




(c)    No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller is bound.
(d)    Litigation. Except as disclosed on Exhibit “F” attached hereto, Seller
has not received written notice of any pending or threatened suit, action or
proceeding, and to Seller’s knowledge is unaware of any threatened suit, action
or proceeding, which (i) if determined adversely to Seller, adversely affects
the use or value of the Property, or (ii) questions the validity of this
Agreement or any action taken or to be taken pursuant hereto, or (iii) involves
condemnation or eminent domain proceedings involving the Property or any portion
thereof.
(e)    Existing Leases. Other than the Leases listed on Exhibit “E” attached
hereto, Seller has not entered into any contract or agreement with respect to
the occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser or the Property after the Closing. The copies of the Leases
heretofore delivered or made available by Seller to Purchaser are true, correct
and complete copies thereof, and the Leases have not been amended, modified or
extended except as evidenced by amendments similarly delivered and listed on
Exhibit “E” attached hereto and constitute the entire agreement between Seller
and the tenant thereunder. Except as set forth in Exhibit “F” attached hereto,
Seller has not given or received any written notice of any party’s default or
failure to comply with the terms and provisions of any Lease which remains
uncured.
(f)    Leasing Commissions. Except as disclosed in Exhibit “C” attached hereto
(the “Commission Agreements”), Seller is not a party to any lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof, and all leasing commissions
and brokerage fees accrued or due and payable under the Commission Agreements
with respect to the Property as of the date hereof have been or shall be paid in
full by the Closing Date. Notwithstanding anything to the contrary contained
herein, Purchaser shall be responsible for the payment of all leasing
commissions payable for (a) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser; and (b) the renewal,
expansion or extension of the Leases existing as of the Effective Date and
exercised or entered into after the Effective Date and approved (or deemed
approved as provided herein) by Purchaser.
(g)    Management Agreement. Except for that certain management agreement more
particularly described on Exhibit “G” attached hereto and made a part hereof
(the “Management Agreement”), there is no agreement currently in effect relating
to the management of the Property; and Seller shall cause such Management
Agreement to be terminated as of the Closing Date.
(h)    Compliance with Laws. Except as set forth on Exhibit “F”, Seller has
received no written notice alleging any violations of law (including any
Environmental Law), municipal or county ordinances, or other legal requirements
with respect to the Property where such violations remain outstanding, and to
Seller’s knowledge no such violation exists that adversely affects the use or
value of the Property.
(i)    Other Agreements. To Seller’s knowledge, except for the Leases, the
Service Contracts, the Commission Agreements, the Management Agreement and the
Permitted Exceptions, there are no leases, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume pursuant to this
Agreement).
(j)    Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(k)    No Bankruptcy. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by Seller’s creditors, suffered the appointment of a
receiver to take possession of any of Seller’s assets, suffered the attachment
or other judicial seizure of any of Seller’s assets, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.
(l)    OFAC. (i) Neither Seller, nor to Seller’s knowledge, any of Seller’s
partners, officers, directors or employees, is named as a “Specially Designated
National and Blocked Person” as designated by the United States Department of
the Treasury’s Office of Foreign Assets Control or as a person, group, entity or
nation designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; (ii) to Seller’s knowledge, Seller
is not owned or controlled,




--------------------------------------------------------------------------------




directly or indirectly by the government of any country that is subject to a
United States Embargo; (iii) to Seller’s knowledge, Seller is not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by the United States Treasury Department as a “Specially Designated
National and Blocked Person”, or for or on behalf of any person, group, entity
or nation designated in Presidential Executive Order 13224 as a person who
commits, threatens to commit, or supports terrorism; and (iv) to Seller’s
knowledge, Seller is not engaged in the transaction contemplated hereby directly
or indirectly on behalf of, or facilitating the transaction contemplated hereby
directly or indirectly on behalf of, any such person, group, entity or nation.
(m)    To Seller’s knowledge, all items delivered to Purchaser pursuant to
Section 2.2 above are accurate and complete copies of such items in Seller’s
possession or control.
(n)    Seller does not possess any cash security deposits or security deposits
in the form of letters of credit from any tenants under any of the Leases and
all such security deposits have been returned to such tenant, if applicable.
(o)    Seller has no utility deposits posted with any utility serving the
Property.
The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 3.1(f) hereof.
Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenant or the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser’s own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on behalf of Seller. Purchaser
will inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Property in its “as is, where is” condition, “with all faults,” on
the Closing Date. The provisions of this Section 4.1 shall survive the Closing
for the period of time set forth at Section 9.4 hereof.
4.2    Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Karen Purdy, Director of Capital Markets for Seller, and Mahesh Mani, Director,
Asset Management for Seller. Except as set forth in the preceding sentence, the
term “knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on the individual named above any duty to investigate
the matter to which such actual knowledge, or the absence thereof, pertains.
There shall be no personal liability on the part of the individual named above
arising out of any representations or warranties made herein or otherwise.
4.3.    Representations and Warranties of Purchaser.
(a)    Organization, Authorization and Consents. Purchaser is a duly organized
and validly existing limited liability company under the laws of the State of
Missouri. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.
(b)    Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, the
individuals executing this Agreement on behalf of Purchaser have the right,
power and authority to do so, and upon the execution and delivery of any
document to be delivered by Purchaser on or prior to the Closing, this Agreement
and such document shall constitute the valid and binding obligation and
agreement of Purchaser, enforceable against




--------------------------------------------------------------------------------




Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
(c)    No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Purchaser, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.
(d)    Litigation. Purchaser has received no written notice that any action or
proceeding is pending or threatened, which questions the validity of this
Agreement or any action taken or to be taken pursuant hereto.
(e)    No Bankruptcy. Purchaser has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Purchaser’s creditors, suffered the
appointment of a receiver to take possession of any of Purchaser’s assets,
suffered the attachment or other judicial seizure of any of Purchaser’s assets,
admitted in writing its inability to pay its debts as they come due or made an
offer of settlement, extension or composition to its creditors generally.
(f)    OFAC. (i) Neither Purchaser, nor to Purchaser’s knowledge, any of
Purchaser’s owners, or any officers, directors or employees, is named as a
“Specially Designated National and Blocked Person” as designated by the United
States Department of the Treasury’s Office of Foreign Assets Control or as a
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; (ii) to
Purchaser’s knowledge, Purchaser is not owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
Embargo; (iii) to Purchaser’s knowledge, Purchaser is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a “Specially Designated National and
Blocked Person”, or for or on behalf of any person, group, entity or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and (iv) to Purchaser’s knowledge,
Purchaser is not engaged in the transaction contemplated hereby directly or
indirectly on behalf of, or facilitating the transaction contemplated hereby
directly or indirectly on behalf of, any such person, group, entity or nation.
The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 3.2(c) hereof. The provisions of this paragraph shall survive the
Closing for the period set forth at Section 9.4 hereof.
ARTICLE 5.
COVENANTS
5.1.    Covenants and Agreements of Seller.
(a)    Leasing Arrangements. Upon expiration of the Inspection Period, Seller
will not enter into any lease affecting the Property, or modify or amend in any
respect, or terminate, the existing Leases or grant any approval or consent
thereunder or enter into any easement, restrictions or encumbrances (each a
“Proposed Real Property Transaction”) without Purchaser’s prior written consent
in each instance, which consent shall not be unreasonably withheld, delayed or
conditioned. Each request for approval from Seller shall be accompanied by a
copy of the Proposed Real Property Transaction that Seller wishes to execute
from and after the expiration of the Inspection Period and before the Closing,
including, without limitation, a description of any Tenant Inducement Costs and
leasing commissions associated with any proposed renewal or expansion of any
existing Lease or with any such new lease, as well as any additional information
regarding such proposed transaction as Purchaser may reasonably request.
In addition, at Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs or leasing commissions actually incurred by Seller pursuant to
a renewal or expansion of the existing Leases after the Effective Date or new
lease approved (or deemed approved as provided in this Agreement) by Purchaser
hereunder, and Purchaser shall assume any such new lease and shall assume the
obligations of Seller thereunder, including the obligation to pay any Tenant
Inducement Costs and leasing commissions.
(b)    New Contracts. Upon the expiration of the Inspection Period, Seller will
not enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting the Property or any part thereof
subsequent to the Closing (each a “Proposed Service Transaction”) without
Purchaser’s prior written consent in each instance (which Purchaser




--------------------------------------------------------------------------------




agrees not to withhold or delay unreasonably), except contracts entered into in
the ordinary course of business that are terminable by Seller without cause (and
without penalty or premium) prior to the Closing.
(c)    Operation of Property. During the pendency of this Agreement (i) Seller
shall continue to operate and maintain (consistent with Seller’s obligations
under the Leases, if any) the Property in a good and businesslike fashion
consistent with Seller’s past practices and shall comply with its obligations
and enforce its rights under the Leases and (ii) Seller shall promptly provide
Purchaser with copies of all material notices or other communications given or
received with respect to the Property.
(d)    Insurance. During the pendency of this Agreement, Seller shall, at
Seller’s expense, continue to maintain the insurance policies covering the
Improvements as required by the terms of the Leases, if any, or such insurance
policies currently carried by Seller, whichever provides the greatest protection
to the insured.
(e)    Tenant Estoppel Certificates. Seller shall complete and provide to
Purchaser for its reasonable approval a Tenant Estoppel Certificate for each
tenant under the Leases. If Purchaser fails to object to any such completed
certificate with five (5) days of Purchaser’s receipt thereof, then Purchaser
shall be deemed to have approved such certificate for delivery to the applicable
tenant. Seller shall use commercially reasonable efforts (but without obligation
to incur any cost or expense) to obtain and deliver to Purchaser, prior to
Closing, a Tenant Estoppel Certificate (as defined in Section 6.1(c)) from each
tenant under the Leases, provided, however, that delivery of such signed Tenant
Estoppel Certificates shall be a condition of Closing only to the extent set
forth in Section 6.1(c) hereof; and in no event shall the inability or failure
of Seller to obtain and deliver said Tenant Estoppel Certificates (Seller having
used its commercially reasonable efforts as set forth above as to the tenants
under Leases) be a default of Seller hereunder. Purchaser shall cooperate with
Seller in its efforts to obtain the Tenant Estoppel Certificates by signing a
written request to the tenants for a Tenant Estoppel Certificate.
(f)    No Settlement of Tax Contests. Seller shall continue to control all
appeals, contests or reduction proceedings regarding Taxes that are currently in
progress involving all or any portion of the Property (each a “Contest”);
provided, however, Seller shall keep Purchaser reasonably apprised of the status
of each Contest. Seller shall not withdraw, settle or compromise any Contest
relating to the Property without Purchaser’s consent (not to be unreasonably
withheld, conditioned or delayed) if such Contest relates to Taxes payable on or
after Closing or such withdrawal, settlement or compromise or would result in a
breach or default under either of the Leases. If after Closing, Seller or
Purchaser receives (in the form of refund, credit or otherwise) any amounts as a
result of a Contest, such amounts shall be applied as follows: first, to Seller
for all out-of-pocket costs actually incurred in connection with such Contest
and reimbursable pursuant to the Leases; second, to the payment of refunds to
present tenants of the Property; third, to Seller to the extent such Contest
covers the period prior to the Closing Date; and fourth, to Purchaser to the
extent such Contest covers the period from and after the Closing Date. This
Section 5.1(h) shall survive the Closing until the expiration of any applicable
statute of limitations.
(g)    Back-ups. Seller covenants and agrees that it will not enter into any
“back-up” contracts for the sale of the Property or any portion thereof unless
the “back-up” contract (i) contains an express acknowledgement that is in a
back-up contract and that the back-up purchaser's rights thereunder are
subordinate to Purchaser's rights under this Agreement; and (ii) expressly
permits Seller to make any amendments to this Agreement that Seller and
Purchaser deem desirable from time to time.
(h)    Proposed Real Property Transactions and Proposed Service Transaction.
Within two (2) Business Days of Seller entering into a Proposed Real Property
Transaction or a Proposed Service Transaction (each a “Transaction”) from and
after the Effective Date and prior to the expiration of the Inspection Period,
Seller shall provide Purchaser with a copy of such Transaction and Purchaser
shall have two (2) Business Days from its receipt of such Transaction to
terminate this Agreement, whereupon Escrow Agent shall immediately return the
Earnest Money to Purchaser.
ARTICLE 6.
CONDITIONS TO CLOSING
6.1    Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated by this Agreement
shall in all respects be conditioned upon the satisfaction of each of the
following conditions prior to or simultaneously with the Closing (or at such
earlier time as may be provided below), any of which may be waived by Purchaser
in its sole discretion at or prior to the Closing Date:
(ai)Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;
(aj)All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing;




--------------------------------------------------------------------------------




(ak)An executed Tenant Estoppel Certificate from each tenant under the Leases
shall have been delivered to Purchaser addressed to Purchaser and, to the extent
required of the tenant under any Lease, for the benefit of Purchaser and its
successor and assigns and any and all parties to which Purchaser or its
successors grant a deed of trust, mortgage or similar security instrument, with
such estoppel certificate (i) to contain such terms or items that are expressly
required by the Lease to be included in an estoppel to the landlord or
prospective purchaser thereunder, and for the Lease with Quantum, to also
contain other terms or items reasonably required by Purchaser and set forth in
the Estoppel Certificate Form attached at Schedule 7 hereof; and (ii) to be
dated within thirty (30) days prior to the Closing Date (each, a “Tenant
Estoppel Certificate”); and
(al)The Title Company shall at Closing have delivered or irrevocably committed
itself in writing to deliver to Purchaser an ALTA Form owner's title insurance
policy in the amount of the Purchase Price insuring Purchaser as owner of the
Property, subject only to the Permitted Exceptions, and with extended coverage
over the standard general exceptions (the “Title Policy”). Purchaser may request
that the Title Company provide such endorsements to Purchaser’s Title Policy as
Purchaser may require; provided, however, Purchaser acknowledges and agrees that
(a) such endorsements shall be at no cost to, and shall impose no additional
liability on, Seller, (b) Purchaser’s obligations under this Agreement shall not
be conditioned upon Purchaser’s ability to obtain such endorsements and, if
Purchaser is unable to obtain such endorsements, Purchaser shall nevertheless be
obligated to proceed to Closing without reduction of or set off against the
Purchase Price, and (c) the Closing shall not be delayed as a result of
Purchaser’s request for endorsements.
(am)In the event any condition in clause (a), (b), (c) or (d) of this Section
6.1 has not been satisfied (or otherwise waived by Purchaser) prior to or on the
Closing Date (as the same may be extended or postponed as provided in this
Agreement), Purchaser shall have the right, in its sole discretion, to terminate
this Agreement by written notice to Seller given prior to the Closing, whereupon
(i) Escrow Agent shall immediately return the Earnest Money to Purchaser; and
(ii) except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement, no party hereto shall have any other
or further rights or obligations under this Agreement.
6.2    Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:
(an)Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;
(ao)Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and
(ap)All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing.


ARTICLE 7.
RISK OF LOSS
7.1    Property Damage. Risk of loss up to the Closing Date shall be borne by
Seller. However, in the event of any immaterial property damage or destruction
to the Property or any portion thereof, Seller and Purchaser shall proceed to
close under this Agreement, and Seller will assign to Purchaser at the Closing
Seller’s rights to any insurance proceeds due Seller as a result of such
property damage or destruction (less any amounts reasonably expended for repair
or restoration or for collection of proceeds). Purchaser shall receive a credit
at Closing for any deductible amount under said insurance policies. Seller and
Purchaser will cooperate after the Closing to assist Seller in completing the
repairs and obtaining the insurance proceeds from the insurers of Seller. For
purposes of this Agreement, the term “immaterial damage or destruction” shall
mean such instances of damage or destruction of the Property which can be
repaired or restored at or below a cost of $450,000.
In the event of any material property damage or destruction to the Property or
any portion thereof, Purchaser may, at its option, by written notice to Seller
given within the earlier of twenty (20) days after Purchaser is notified by
Seller of such property damage or destruction, or the Closing Date, but in no
event less than ten (10) days after Purchaser is notified by Seller of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Purchaser the full 10-day period to make such election): (i) terminate this
Agreement, whereupon Escrow Agent shall immediately return the Earnest Money to
Purchaser and the rights, duties, obligations, and liabilities of the parties
hereunder shall immediately terminate and be of no further force and effect,
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement; or (ii) proceed to close under this
Agreement, and Seller will assign to Purchaser at the Closing the rights of
Seller to receive any insurance proceeds due Seller as a result of such property
damage or destruction (less any amounts reasonably expended for repair or
restoration or for collection of proceeds), Purchaser shall receive a credit at
Closing for any deductible amount under said




--------------------------------------------------------------------------------




insurance policies, and Seller and Purchaser will cooperate after the Closing to
assist Seller in completing the repairs and obtaining the insurance proceeds
from the insurers of Seller. If Purchaser fails to deliver to Seller notice of
its election within the period set forth above, Purchaser will conclusively be
deemed to have elected to proceed with the Closing as provided in clause (ii) of
the preceding sentence. For purposes of this Agreement “material damage or
destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein. The terms of this Section 7.1 shall survive
Closing.
7.2    Condemnation. If, prior to the Closing Date, all or any part of the
Property is subjected to a bona fide threat of condemnation by a body having the
power of eminent domain or is taken by eminent domain or condemnation (or sale
in lieu thereof), or if Seller has received notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property: (i)
which do not result in a decrease below the amount required by law or under the
Leases in the number of parking spaces at the Property (taking into account the
number of additional parking spaces that can be provided within 120 days of such
Taking); (ii) which are not so extensive as to allow any tenant under the Leases
to terminate its Lease or abate or reduce rent payable thereunder unless
business loss or rent insurance (subject to applicable deductibles) or
condemnation award proceeds shall be available in the full amount of such
abatement or reduction, and Purchaser shall receive a credit at Closing for such
deductible amount on account of such Taking; or (iii) which eliminates or
impairs the existing ingress to or egress from the Land and/or Improvements.
In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking” shall mean all
instances of a Taking that are not immaterial, as defined herein.
If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case. The terms of this
Section 7.2 shall survive Closing.
ARTICLE 8.
DEFAULT AND REMEDIES
8.1    Purchaser’s Default. If Purchaser fails to consummate this transaction
for any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller,
upon receipt of the Earnest Money and all costs incurred to receive the same,
hereby waives and releases any right to (and hereby covenant that it shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 2.1(b), 2.1(c), 2.7 and 9.2 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorney’s fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.




--------------------------------------------------------------------------------




8.2    Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default, failure of a
condition to Seller’s obligation to close, or the permitted termination of this
Agreement by Seller or Purchaser as expressly provided herein, Purchaser shall
be entitled, as its sole remedy, either (a) to receive the return of the Earnest
Money from Escrow Agent and Seller shall reimburse Purchaser for Purchaser’s
actual, out-of-pocket costs and expenses (including reasonable attorneys’ fees)
incurred in connection with the transaction contemplated by this Agreement, up
to a maximum amount of $50,000, as reasonably demonstrated to Seller (e.g., with
copies of invoices, paid receipts, etc.) (such amount, the “Diligence
Reimbursement”), which return and reimbursement shall operate to terminate this
Agreement and release Seller from any and all liability hereunder, or (b) to
enforce specific performance of the obligation of Seller to execute and deliver
the documents required to convey the Property to Purchaser in accordance with
this Agreement; it being specifically understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Except as set forth in the next sentence of this Section 8.2,
Purchaser expressly waives its rights to seek damages in the event of the
default of Seller hereunder. In the event Seller deliberately or willfully
refuses or fails to consummate Closing in violation of the terms of this
Agreement, by selling the Property to a third party rather than to Purchaser,
and as a result thereof specific performance is not an available remedy to
Purchaser, then in addition to the remedies provided in this Section 8.2,
Purchaser may bring an action against Seller for Purchaser’s actual damages
incurred (but not consequential or punitive damages) as the result of Seller
conveying the Property to such third party; provided, however, Purchaser’s
damages (as proven in such action) shall not exceed the difference in the
Purchase Price set forth herein and the purchase price received by Seller in a
sale of the Property to a third party. Purchaser shall be deemed to have elected
to terminate this Agreement and to receive a return of the Earnest Money from
Escrow Agent if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction, on or before forty-five (45) days
following the date upon which the Closing was to have occurred.
ARTICLE 9.
INDEMNIFICATION
9.1    Indemnification by Seller. Following the Closing and subject to Sections
9.3 and 9.4, Seller shall indemnify and hold Purchaser, its affiliates, members
and partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement, or in any certificate, instrument or other document
delivered pursuant to this Agreement (each, a “Closing Document”, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.
9.2    Indemnification by Purchaser. Following the Closing and subject to
Sections 9.3 and 9.4, Purchaser shall indemnify and hold Seller, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Seller-Related Entities”) harmless from any and all Losses arising out of, or
in any way relating to, (a) any breach of any representation or warranty by
Purchaser contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Purchaser contained in this Agreement which survives
the Closing or in any Closing Documents.
9.3    Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 9.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 9.1 above exceeds $40,000 (the “Basket Limitation”), at which point
Seller shall have liability for the total amount for which an indemnity would be
payable by Seller, (b) in no event shall the liability of Seller with respect to
the indemnification provided for in Section 9.1 above exceed in the aggregate
$450,000 (the “Cap Limitation”), (c) if prior to the Closing, Purchaser obtains
knowledge in writing of any inaccuracy or breach of any representation, warranty
or covenant of Seller contained in this Agreement (a “Purchaser Waived Breach”)
and nonetheless proceeds with and consummates the Closing, then Purchaser and
any Purchaser-Related Entities shall be deemed to have waived and forever
renounced any right to assert a claim for indemnification under this Article 9
for, or any other claim or cause of action under this Agreement, at law or in
equity on account of any such Purchaser Waived Breach, and (d) notwithstanding
anything herein to the contrary, the Basket Limitation and the Cap Limitation
shall not apply with respect to Losses suffered or incurred as a result of
breaches of any representation, warranty, covenant or agreement of Seller set
forth in Section 3.3, Section 3.4, Section 5.1(f) or Section 10.2 of this
Agreement and/or Seller’s indemnification obligations under the Assignment and
Assumption of Leases and/or the Assignment and Assumption of Services Contracts.
9.4    Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for 180 days after the Closing
Date, unless a longer or shorter survival period is expressly provided for in
this




--------------------------------------------------------------------------------




Agreement, and provided that prior to the date that is 180 days after the
Closing Date, Purchaser or Seller, as the case may be, delivers written notice
to the other party of such alleged breach specifying with reasonable detail the
nature of such alleged breach and files an action with respect thereto within
thirty (30) days after the giving of such notice. Notwithstanding any specific
references in certain provisions of this Agreement to survivability, the absence
of such specific reference in any other provision of this Agreement shall not be
deemed to diminish the general applicability of this Section 9.4.
9.5    Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 2.1(d), Section 10.2,
and this Article 9.
ARTICLE 10.
MISCELLANEOUS
10.1    Assignment. This Agreement may not be assigned by either party without
the written consent of the other, except that this Agreement and all of
Purchaser’s rights hereunder may be transferred and assigned to any entity
wholly-owned by Purchaser on not less than ten (10) Business Days’ notice to
Seller, and provided further that despite any such assignment, the Tenant
Estoppel Certificates shall not be required to be updated to reflect the name of
such assignee. Any assignee or transferee under any such assignment or transfer
by Purchaser as to which the written consent of Seller has been given or as to
which the consent of Seller is not required hereunder shall expressly assume all
of Purchaser’s duties, liabilities and obligations under this Agreement (whether
arising or accruing prior to or after the assignment or transfer) by written
instrument delivered to Seller as a condition to the effectiveness of such
assignment or transfer. No assignment or transfer shall relieve the original
Purchaser of any duties or obligations hereunder, and the written assignment and
assumption agreement shall expressly so provide. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns. This Agreement is not intended and shall not be construed to create any
rights in or to be enforceable in any part by any other persons.
10.2    Brokerage Commissions. Upon the Closing, and only in the event the
Closing occurs, Seller shall pay a brokerage commission to Jones Lang LaSalle
(“Broker”), pursuant to a separate agreement between Seller and Broker. Broker
is representing Seller in this transaction. Seller shall and does hereby
indemnify and hold Purchaser harmless from and against any and all liability,
loss, cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Purchaser shall ever suffer or incur because
of any claim by any agent, salesman, or broker, whether or not meritorious, for
any fee, commission or other compensation with regard to this Agreement or the
sale and purchase of the Property contemplated hereby, and arising out of any
acts or agreements of Seller, including any claim asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.2 shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement.
10.3    Notices. Any notice required or permitted to be given hereunder shall be
deemed to be given (i) when personally delivered, (ii) two (2) Business Days
after the date of posting if transmitted by United States mail, as registered or
certified matter, return receipt requested, and postage prepaid, (iii) the date
of transmission with confirmed answer back if transmitted by facsimile (if sent
by telecopier prior to 5:00 p.m. eastern time on a business day), (iv) one (1)
Business Day after pick-up if transmitted by nationally recognized overnight
courier service, or (v) the date sent if sent by electronic mail prior to 5:00
p.m. eastern time on a business day, in each case addressed to the parties at
their respective addresses referenced below:
PURCHASER:        ArrowRock Income and Growth Fund II, L.L.C.
c/o Summit Realty Ventures, LLC
101 South Hanley Road, Suite 1400
St. Louis, MO 63105
Attention: John S. Ross, Jr.
Facsimile: 314.863.4407
Email:    jross@summitstl.com


with copies to:            Paster, West & Kraner, p.c.
138 N. Meramec Avenue




--------------------------------------------------------------------------------




Clayton, MO 63105
Attention: Bryan C. West, Esq.
Facsimile: 314.721.2951
Email:    bcw@pwklaw.com


ArrowRock Income and Growth Fund II, L.L.C.
c/o Summit Realty Ventures, LLC
101 South Hanley Road, Suite 1400
St. Louis, MO 63105
Attention: Bruce L. Sokolik
Facsimile: 314.863.4407
Email:    bsokolik@summitstl.com
        
SELLER:            Wells Fund XIII - REIT Joint Venture Partnership
c/o Piedmont Office Realty Trust, Inc.
11695 Johns Creek Parkway - Suite 350
Johns Creek, GA 30097-1523
                    Attention: Karen N. Purdy
Facsimile: 770.418.8734
Email: karen.purdy@piedmontreit.com


with a copy to:            Wells Fund XIII - REIT Joint Venture Partnership
                c/o Piedmont Office Realty Trust, Inc.
11695 Johns Creek Parkway - Suite 350
Johns Creek, GA 30097-1523
                    Attention: Thomas A. McKean, Esq.
Facsimile: 770.418.8711
Email: tom.mckean@piedmontreit.com


ESCROW AGENT:        Chicago Title Insurance Company
5565 Glenridge Connector
Suite 300
Atlanta, GA  30342
Attention: Ms. Judy Hudson
Email:    Judy.Hudson@fntg.com




or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party. Telephone numbers are
for informational purposes only. Effective notice will be deemed given only as
provided above. Purchaser’s and Seller’s counsel may send notices on behalf of
Purchaser and the Seller, respectively.
10.4    Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.
10.5    Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.
10.6    Publicity. Seller and Purchaser each hereby covenant and agree that (a)
prior to the Closing neither Seller or Purchaser shall issue any press release
or similar public statement with respect to the transaction contemplated by this
Agreement (a “Press Release”) without the prior written consent of the other,
except to the extent required by applicable law, and (b) after the Closing, any
Press Release issued by either Seller or Purchaser shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld, conditioned or delayed and such response shall be provided within two
(2) Business Days after submission of a draft of the Press Release to the other
party for review), except to the extent required by applicable law. If either
Seller or Purchaser is required by applicable law to issue a Press Release, such
party shall, at least two (2) Business Days prior to the issuance of the same,
deliver a copy of the proposed Press Release to the other party for its review;
provided, however, if such disclosure required by law will be contained in any
disclosure documents required by the Securities and Exchange




--------------------------------------------------------------------------------




Commission, then neither party shall be required to deliver a copy of the
proposed disclosure to the other party or obtain the consent of the other party.
The provisions of this section shall survive the Closing or the earlier
termination of this Agreement.
10.7    Discharge of Obligations. The acceptance by Purchaser of the Deed
hereunder shall be deemed to constitute the full performance and discharge of
each and every warranty and representation made by Seller and Purchaser herein
and every agreement and obligation on the part of Seller and Purchaser to be
performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.
10.8    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.
10.9    Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
10.10    Sale Notification Letters to Tenants and Service Providers. Promptly
following the Closing, Purchaser shall deliver the Tenant Notice of Sale to the
tenants under the Leases, and the Service Contractor Notices of Sale to each
service provider, the obligations under whose respective Service Contracts
Purchaser has assumed at Closing.
10.11    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 10.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. The headings inserted at the beginning of each paragraph are
for convenience only, and do not add to or subtract from the meaning of the
contents of each paragraph. This Agreement shall be construed, interpreted and
enforced under the laws of the State where the Property is located. Except as
otherwise provided herein, all rights, powers, and privileges conferred
hereunder upon the parties shall be cumulative but not restrictive to those
given by law. All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.
10.12    Attorneys’ Fees. If either party institutes a legal action against the
other relating to this Agreement or any default hereunder, the unsuccessful
party to such action will reimburse the successful party for the reasonable
expenses of prosecuting or defending such action, including without limitation
reasonable attorneys’ fees and disbursements and court costs. The obligations
under this Section 10.12 shall survive the Closing or earlier termination of
this Agreement.
10.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile or electronic mail, and the signature page of either party to any
counterpart may be appended to any other counterpart.
10.14    Effective Agreement. The submission of this Agreement for examination
is not intended to nor shall constitute an offer to sell, or a reservation of,
or option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.
10.15    Waiver of Jury Trial. To the extent permitted by law, each party hereby
waives, irrevocably and unconditionally, trial by jury in any action brought on,
under, or by virtue of or relating in any way to this Agreement or any of the
documents executed in connection herewith, the Property, or any claims,
defenses, rights of set-off, or other actions pertaining hereto or to any of the
foregoing.




--------------------------------------------------------------------------------




10.16    Covenant Not To Record. Purchaser will not record this Agreement or any
memorandum thereof, and any such recording shall constitute a default by
Purchaser hereunder.
10.17    Time is of the Essence. Time is of the essence with respect to all of
the terms and conditions set forth in this Agreement.
10.18    Section 1031 Exchange. Either party may consummate the purchase or sale
(as applicable) of the Property as part of a so-called like kind exchange (an
“Exchange”) pursuant to § 1031 of the Internal Revenue Code of 1986, as amended
(the “Code”), provided that: (a) the Closing shall not be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of an
Exchange be a condition precedent or condition subsequent to the exchanging
party’s obligations under this Agreement, (b) the exchanging party shall effect
its Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary, (c) neither party shall be required to
take an assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an Exchange desired by the other party; and (d) the
exchanging party shall pay any additional costs that would not otherwise have
been incurred by the non-exchanging party had the exchanging party not
consummated the transaction through an Exchange (such payment obligation shall
survive Closing or any termination of this Agreement). Neither party shall by
this Agreement or acquiescence to an Exchange desired by the other party have
its rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with § 1031 of the Code.
10.19    Certain Definitions
(aq)“Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banking institutions in the state where the Property is located are
authorized by law or executive action to close.
(ar)Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§9601 et seq., the
federal Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et
seq., the federal Water Pollution Control Act (“CWA”), 33 U.S.C. §§1251 et seq.,
the federal Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act (“TSCA”), 7 U.S.C. §§ 136 et seq., the Safe Drinking
Water Act (“SDWA”), 42 U.S.C. §§ 300f et seq., the Occupation Safety and Health
Act of 1970 (the “OSHA Act”), 29 U.S.C. §§ 651 et seq., the Noise Control Act
(42 U.S.C. § 4901 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.
(as)“Hazardous Substances” shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized under
any Environmental Law (including, without limitation, lead paint, asbestos, urea
formaldehyde foam insulation, petroleum and polychlorinated biphenyls).






























--------------------------------------------------------------------------------






SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENTBY AND BETWEEN
Wells Fund XIII - REIT Joint Venture Partnership (“SELLER”)
AND
ArrowRock Income and Growth Fund II, L.L.C. (“PURCHASER”)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.




SELLER:


Wells Fund XIII-REIT Joint Venture Partnership,
a Georgia joint venture partnership


By: Wells Real Estate Fund XIII, L.P.,
a Georgia limited partnership


By: Wells Capital, Inc.,
a Georgia corporation, as General Partner


By: /s/ F. Parker Hudson
Name: F. Parker Hudson
Title: Assistant Vice President


By: Piedmont Operating Partnership, LP,
a Delaware limited partnership


By: Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its sole General Partner


By: /s/ Robert E. Bowers
Name:Robert E. Bowers
Title: Executive Vice President


PURCHASER:


ArrowRock Income and Growth Fund II, L.L.C.


By: Summit Realty Ventures, L.L.C., its
Managing Member


         By: /s/ John S. Ross, Jr.
Name: John S. Ross, Jr.
Title: Managing Member










